FILE COPY




                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00370-CR
                              NO. 02-16-00371-CR
                              NO. 02-16-00377-CR


JACOB OWEN EDWARDS                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE

                                     ------------

     FROM COUNTY CRIMINAL COURT NO. 2 OF DENTON COUNTY
 TRIAL COURT NO. CR-2014-07164-B, CR-2014-09118-B, CR-2012-08863-B

                                     ------------

                            ABATEMENT ORDER

                                     ------------

      It has come to our attention that appellant’s brief has not been filed.

Appellant’s brief was originally due on April 17, 2017. This court has previously

granted three extensions of time to file appellant’s brief in this case. By letter

dated April 20, 2017, appellant’s retained counsel, David Wacker, informed us

that Appellant will not be submitting a brief and requested that the court “make its

ruling based on the appellate record as it exists now.”
                                                                           FILE COPY




       In accordance with rule 38.8(b), we abate the appeal and remand this case

to the trial court.

       The trial court shall conduct a hearing, with appellant and retained counsel,

David M. Wacker, present. At the hearing, the court shall make the following

findings on the record:


       1.     Determine whether appellant desires to prosecute the appeal;

       2.     Determine why retained counsel has not filed a brief and
              whether counsel has abandoned the appeal;

       3.     If retained counsel has not abandoned the appeal and, after
              being informed of the consequences of dismissing the appeal,
              appellant desires to continue the appeal, determine the exact
              date that counsel will file a brief on appellant’s behalf in the
              court of appeals. Inform counsel and appellant that if the brief
              is not filed on that date, the court of appeals may consider the
              appeal without briefs. See Tex. R. App. P. 38.8(b)(4);

       4.     If appellant wants to continue the appeal but counsel has
              abandoned the appeal, determine whether appellant is
              indigent and, if so, whether counsel should be appointed to
              represent appellant and appoint counsel, if necessary;1

       5.     If appellant desires to proceed pro se, admonish appellant of
              the dangers and disadvantages of self-representation in
              accordance with Faretta v. California, 422 U.S. 806, 835, 95
S. Ct. 2525, 2541 (1975) and Hubbard v. State, 739 S.W.2d
341, 345 (Tex. Crim. App. 1987) and determine whether
              appellant’s decision to proceed pro se is competently and
              intelligently made; and


       1Ifsubstitute counsel has been appointed to represent appellant, the
supplemental record shall reflect that substitute counsel has been notified of the
appointment. If appellant is incarcerated, the trial court shall also retain him/her
in the county for a reasonable period of time to allow substitute counsel an
opportunity to confer with appellant.

                                          2
                                                                                FILE COPY




         6.    Make appropriate findings for the purpose of aiding this court
               in determining whether to initiate contempt proceedings
               against appellant’s counsel for noncompliance with this court’s
               order requiring counsel to file an appellate brief by April 17,
               2017. See Tex. R. App. P. 38.8(b)(2)-(4).

         7.    Take any other measures that the trial court deems necessary
               to insure appellant does not forfeit his right to appeal.

         The trial court shall file a record of the hearing in this court on or before

Wednesday, May 31, 2017. The record shall include a supplemental reporter’s

record and supplemental clerk’s record. Upon our receipt of the supplemental

record, the appeal of this cause shall be reinstated automatically without further

order.

         The clerk of this court shall transmit a copy of this order to the attorneys of

record, the trial court judge, the trial court clerk, and the court reporter.

         DATED May 1, 2017.

                                                       PER CURIAM




                                            3